Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 04/22/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed 04/23/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of the cited foreign patent document EP 1456149; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	A copy of this document was not received.
	The IDS filed 12/21/2020 includes WO 2017152592 drawn to a mobile terminal for monitoring a sight gazing event which does not appear to be relevant to the claimed invention.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
	The information disclosure statement (IDS) submitted on 09/26/2019, 05/05/2020 and 04/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5, “the coefficient of thermal expansion of the graphite mold body” lacks antecedent basis. The claim also fails to clearly define a thermal expansion because graphite bodies may have varying thermal expansions.
Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this s1-8ection made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over El-Raghy et al (6,461,989)
	El-Raghy et al teach a material comprising M3XZ2 where M is a transition metal, X is Al, Ge or SI and Z is B, C or N (column 3 lines 36-52). The material is sintered, see examples 8 and 9. The claims fail to set forth any structure distinguishing from the products taught by El-Raghy as a mold may be in any shape. 
	With respect to claim 2, the content of Ti3SiC2 is equal to or greater than 95%, see examples 8 and 9.
	With respect to claim 3, A is Si.
	With respect to claim 4, Ti3SiC2 is taught, examples 8 and 9.
	With respect to claim 5 it is not clear what thermal expansion is being claimed as well as the same material as the claims is taught therefor the material would have the same properties.
	With respect to claim 6 and 8 El-Raghy et al teach a flat surface such as disks, see example 8.

	With respect to claim 7, El-Raghy et al teach polishing and etching therefor it would be expected the surface would have a uniform surface.
	The intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.  Please note that when applicant claims a composition in terms of function and the composition of the prior art appears to be the same, the Examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection (MPEP 2112). 
Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al (4,139,677) further in view of El-Raghy et al (6,461,989).
Blair et al teach a method of molding a glass body where silicon carbide or nitride may be used as the mold material. Blair et al fail to teach using M3XZ2 as the mold material.
El-Raghy et al teach M3XZ2 material which retains its shape at high temperatures and is easily machined (column 1 lines 13-16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the M-3XZ2 material of El-Raghy et al in the glass molding process of Blair et al because El-Raghy et al teach M-3XZ2 material retains its shape at high temperatures and is easy to machine.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Yonemoto et al (5,626,641) is cited for teaching it is known to use aluminum nitride and silicon carbide in glass molding as a molding material.
Akyuz et al (20040265405) is cited for teaching a MAX material.
El-Raghy (20060202389) and Gromelski et al (20070021290) are cited for teaching a MAX material for molding synthetic polymers.
El-Raghy et al (7,217,907Z) is cited for teaching a MAX material for cooking utensils.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
05/10/2022